Casey, J.
Appeal from a judgment of the County Court of Schenectady County (Reilly, Jr., J.), rendered June 1, 1990, convicting defendant upon his plea of guilty of the crime of criminal sale of a controlled substance in the third degree.
A guilty plea effects a forfeiture of the right to renew many arguments made before the plea (People v Taylor, 65 NY2d 1, 5), and we are of the view that defendant’s severance motion is one of those arguments which does not survive a guilty plea (see, People v Shepphard, 177 AD2d 668). We reject defendant’s contention that he was forced or coerced into pleading guilty by the denial of his severance motion. It is clear from the plea colloquy that the guilty plea was a knowing and voluntary one. The judgment should be affirmed.
Weiss, P. J., Yesawich Jr., Crew III and Harvey, JJ., concur. Ordered that the judgment is affirmed.